TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00282-CV



                                   Sean Gnekow, Appellant

                                               v.

                    Harris Ronald Fisk and William Gnekow, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-03-004755, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Sean Gnekow no longer wishes to pursue this appeal against appellees

Harris Ronald Fisk and William Gnekow and has filed an unopposed motion to dismiss. We will

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: August 11, 2010